TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN



                     JUDGMENT RENDERED December 6, 2022


                             NO.  03-21-00027-CV


             Oncor Electric Delivery Company NTU LLC, Appellant

                                     v.

  Mills Central Appraisal District and Mills County Appraisal Review Board,
                                  Appellees



             APPEAL FROM THE 35TH DISTRICT COURT OF MILLS COUNTY
                   BEFORE Justices Baker, Smith, and Jones
              REVERSED AND REMANDED -- OPINION BY Justice Jones



This is an appeal from the judgmentjudgment signed by  the  trial  court  on
December 17, 2020.  Having reviewed the record and the  parties’  arguments,
the Court holds that there was reversible error  in  the  court’s  judgment.
Therefore, the Court reverses the trial court’s  judgment  and  remands  the
case to the trial court for further proceedings consistent with the  Court’s
opinion.  nThe appellees shall pay all costs relating to this  appeal,  both
in this Court and in the court below.